Mr. Presiding Justice Barnes delivered the opinion of the court. 3. Municipal Coubt of Chicago, § 13*—when statement of claim, in action 6y contractor on certificates is sufficient. Where a contract between the owner of certain construction work and the contractor therefor provided that the former would pay certain certificates issued by it to the contractor “upon the presentation of all waivers of all claims for possible liens,” an averment, in a statement of claim in an action to recover on the certificates, of the presentation of the waiver called for by the contract was sufficient without averring also an extinguishment of the liens.